In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-21-00357-CV
               ___________________________

            ROBERT MICHAEL LOGAN, Appellant

                               V.

CHERYL ANN DOGGETT, AS EXECUTOR OF THE ESTATE OF JEWEL
MARIE WOODS A/K/A JEWEL WOODS MCKINNEY F/K/A JEWEL M.
                    LOGAN, Appellee


           On Appeal from County Court at Law No. 1
                    Tarrant County, Texas
                Trial Court No. 2021-004807-1


             Before Bassel, Womack, and Wallach, JJ.
               Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On April 13, 2022, we notified appellant that his brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless, on or before April 25, 2022, appellant filed

with the court an appellant’s brief and an accompanying motion reasonably explaining

the brief’s untimely filing and why an extension was needed. See Tex. R. App. P.

10.5(b), 38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                       Per Curiam

Delivered: May 19, 2022




                                            2